Citation Nr: 9909169	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a throat disorder, 
to include a lingual-tonsil mass.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claims for 
service connection for a low back disorder, a throat 
disorder, to include a lingual-tonsil mass, and a bilateral 
knee disorder.  In May 1997, the Board denied the veteran's 
claim for service connection for a bilateral knee disorder, 
and remanded his claims for a low back disorder and a throat 
disorder, to include a lingual-tonsil mass, for additional 
development.  In October 1998, the RO affirmed its denials of 
these claims.

In the representative's informal hearing presentation, dated 
in February 1999, the representative raised the issue of 
entitlement to an increased rating for the veteran's service-
connected residuals, cervical spine C3-C6 with myelopathy, 
currently evaluated as 20 percent disabling.  This issue has 
not previously been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.

The veteran's claim of entitlement to service connection for 
a low back disorder is the subject of the REMAND portion of 
this opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence is against the 
veteran's claim that he has a throat disorder, to include a 
lingual-tonsil mass, that is causally or etiologically 
related to any incident of service.
CONCLUSION OF LAW

A throat disorder, to include a lingual-tonsil mass, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R.          § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a throat 
disorder, to include a lingual-tonsil mass, is plausible and 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was 
treated for inflamed tonsils in February 1985 and February 
1986, respectively, and that the assessment was tonsillitis.  
Reports, dated between June and August of 1991, show that an 
MRI revealed an enhancing mass at the base of the 
tongue/vallecula region.  A neck biopsy was performed, and 
the pathologic diagnosis was lymphoid hyperplasia.  It was 
noted that there was no evidence of carcinoma or malignancy.  
The other diagnoses included "vallecular mass (lingual 
tonsils)," "vallecular mass, rule out lingual thyroid," 
and (in October 1991) "hypertrophy of tonsils alone."  A 
thyroid scan resulted in impressions that noted no evidence 
of functioning thyroid tissue in the sublingual region, and a 
normal appearing thyroid without focal defects.  It was noted 
that the activity seen at the region of the mass on the 
technetium scan may represent swallowed esophageal activity.  
A report, dated in February 1992, noted that the veteran's 
neck was well-healed.  The veteran's separation examination 
report, dated in August 1992, contains no relevant findings.  

A VA examination report, dated in March 1993, shows that the 
veteran was noted to have bilateral tonsils present with a 
bilingual tonsil on the left buccal area.  There was no 
exudate, enlargement or redness.  The relevant diagnosis was 
bilingual tonsil.  

Review of a VA mouth and throat examination report, dated in 
September 1996, shows that the veteran complained of a 
choking sensation, especially at night when sleeping.  On 
examination, the oral cavity and pharynx were normal, with 
normal tonsils.  A surgical consult was requested for a more 
detailed examination of the veteran's nasopharynx to larynx.

In October 1997, the veteran was afforded a VA examination of 
his nose, sinus and throat.  A review of the examination 
report shows that a fibro-optic laryngoscopy revealed blunt 
lingular tonsillar hypertrophy with lesions.  The veteran was 
advised to quit smoking, gargle with warm saline, and to use 
a humidifier.  The diagnosis was hypertrophic lingular 
tonsil.

A VA outpatient treatment report, dated in March 1998, shows 
that a digital examination of the tongue/flexible 
laryngoscopy revealed no lesion (mass) for biopsy, and an 
irregular interarytenoid region.  The examiner stated that 
the veteran's tonsils remained normal, and that his pharynx 
was normal.  It was noted that the veteran continued to 
smoke, and he was advised to quit.  
 
The veteran asserts that he has a throat disorder, to include 
a lingual-tonsil mass, which warrants service connection.  In 
particular, he reports that drainage from his sinuses runs 
down his throat and hangs up on the mass, causing him to 
choke, gag and/or vomit.

In June 1993, the RO denied the veteran's claim for a throat 
disorder, to include a lingual-tonsil mass.  In May 1997, the 
Board remanded the claim for additional development.  In 
October 1998, the RO affirmed its denial.

Under 38 U.S.C.A. §§ 1110 and 1131 the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran appears to have had a vallecular mass during service.  
However, the most recent evidence, specifically, the VA 
outpatient treatment report dated in March 1998, indicates 
that the veteran's tonsils were normal, and there is no 
evidence of a mass.  To the extent he has had hypertrophic 
lingual tonsils in the past, this condition was not noted at 
the time of his separation from service, nor was it noted in 
the most recent VA outpatient treatment report, dated in 
March 1998.  In addition, it was associated with his smoking 
in October 1997, and it has not been diagnosed as a chronic 
condition.  In summary, there is no current, competent 
evidence of a chronic throat condition, or of a lingual-
tonsil mass.  Accordingly, his claim must be denied.

The only evidence suggesting that the veteran has a throat 
disorder, to include a lingual-tonsil mass, are the veteran's 
own statements to this effect.  However, as the opinion of a 
layperson, the veteran's opinions are not considered 
competent evidence as to a diagnosis for the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision, the Board has carefully reviewed 
the entire record in this case; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter on 
appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a throat disorder, to 
include a lingual-tonsil mass, is denied.


REMAND

The veteran asserts that he has a low back disorder as a 
result of his service.  In particular, it is argued that X-
rays, taken in 1990, revealed a fracture of his lumbosacral 
spine.

The veteran's service medical records show that he was 
treated for low back pain in April, May and December of 1987.  
The relevant assessments were muscle soreness and lumbo-iliac 
strain.  Other service medical records are remarkable for an 
X-ray report, dated in September 1990, which showed an old 
anterior fracture of the superior lip of the L3 vertebrae, 
said to probably represent an old hyperflexion compression 
fracture.  An MRI report, dated October 1990, shows that the 
veteran's lower thoracic and lumbar spine had some 
Scheuermann's deformity involving the intervertebral disc 
space at L2-L3, without evidence of encroachment on the 
neural space at any level.  The impression was the lumbar 
spine and lower thoracic cord were normal.  The veteran's 
separation examination report, dated in August 1992, contains 
no relevant findings.  In an accompanying report of medical 
history, the veteran indicated that he had pain in his lower 
back.

A VA general medical examination report, dated in March 1993, 
contains a diagnosis noting that he had a congenital bone 
defect of L3.

A VA spine examination report, dated in October 1996, 
contains a diagnosis which notes that there was no evidence 
of an injury to the lumbosacral spine, to include nerve 
injury.

VA outpatient treatment reports, and reports from the 
Southwest Medical Center (SWMC), dated between April 1994 and 
March 1998, show that the veteran was treated for complaints 
of low back pain in April 1994, with no assessment or 
diagnosis given. Between March and April of 1997, he received 
several treatments for low back pain.  The relevant diagnoses 
were low back pain.  X-ray reports from SWMC, dated in April 
1997 and March 1998, showed that the veteran was noted to 
have a limbus vertebra with slight degree of anterior wedging 
of L3.  The changes were said to be old, and to either be 
congenital or with trauma as a contributing factor. 

In August 1997, the veteran was examined by the same 
physician who had examined him in October 1996.  The examiner 
indicated that there was definitely a congenital defect at 
the level of L3, as well as a mild wedging of the thoracic 
vertebra at T9 through T12.  X-rays reportedly did not show 
wedging at L2-L3. 

The Board has determined that a remand is required for yet 
another examination and opinion.  In May 1997, the Board 
requested that an opinion be offered, by the same physician 
who examined the veteran in October 1996, if possible, and 
that the physician indicate whether his October 1996 opinion 
(in which he stated that the veteran did not have an injury 
of his lumbosacral spine) should be amended in light of the 
veteran's October 1990 MRI scan results (which revealed 
evidence of Scheuermann's disease).  In August 1997, the 
veteran was examined by this physician, and a report was 
submitted.  However, this report contains apparent 
contradictions, and is otherwise unclear, such that the Board 
is convinced that this examination report is not responsive 
to the instructions in its remand of May 1997.  For example, 
the physician stated that the veteran had a congenital defect 
at L3. However, in his diagnosis, he subsequently stated that 
he desired to change his October 1996 opinion, and that, "I 
do not feel that any impairment of the spine related to the 
accident has occurred."  At present, it is therefore unclear 
whether the physician actually intended to change his October 
1996 opinion.  The Board is also uncertain as to what 
"accident" is being referred to in the diagnosis, as the 
veteran does not claim he has a low back disorder as the 
result of any specific trauma.  Accordingly, the Board has 
determined that a remand is required so that the veteran may 
be afforded a VA examination in which the examiner reviews 
all records and addresses the question of the etiology of the 
veteran's current low back disorder(s).  38 C.F.R. § 4.2 
(1998); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded 
comprehensive VA spinal examination, by 
an examiner other than the one who 
performed his October 1996 and August 
1997 examinations, to determine the 
etiology of any low back disability.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
a low back disorder which first became 1) 
symptomatic and  2) chronic during 
service.  All indicated tests and studies 
should be accomplished.  It is imperative 
that the physician have access to  the 
entire claims folder in conjunction with 
the examination.  All clinical findings 
and opinions, and the bases therefor, 
should be set forth in a detailed report.

2.  The RO should then review the record 
and readjudicate the claim of entitlement 
to service connection for a low back 
disorder.  If the veteran is found to 
have a congenital disorder of the lumbar 
spine, the RO's decision should include a 
determination as to whether a back 
disease or injury was superimposed on a 
congenital lumbar spine defect, or was 
otherwise incurred, during service.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The purpose of this REMAND is to assist the 
veteran in developing the evidence and to ensure that he is 
afforded all due process.  The Board intimates no opinion as 
the merits of the veteran's claims. No action is required of 
the veteran until he is notified by the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


